Houghton, J.
¶1 The State appeals a trial court’s restitution order based on a juvenile adjudication of guilt.1 The State argues that the trial court improperly excluded the costs of unperformed but anticipated medical procedures because it misconstrued the “restitution” definition under RCW 13.40.020(22)2 and misapplied the prevailing case law. We disagree and affirm.
FACTS
¶2 On October 5, 2006, 15-year-old C.E. assaulted 16-year-old I.F., causing severe damage to I.F.’s teeth and *723gums. As a result of the assault, I.F. underwent multiple medical and dental examinations and dental work, incurring $9,560 in bills (base cost).
¶3 In addition to this amount, the State sought restitution for the cost of I.F.’s medical procedures that were not yet performed or billed at the time of the hearing. He needed these procedures to repair teeth and gum injuries and to replace a missing tooth that was knocked out during the assault. At the restitution hearing, the trial court admitted a treatment plan from I.F.’s dental physician, David Houpt, DMD, which explained that fixing I.F.’s tooth would require a bridge or an implant to fill the gap. Houpt estimated that a bridge costs $3,276 and that an implant costs $3,843.
¶4 According to Houpt, after the bridge or implant, I.F. will need crowns to repair the remaining dental damage. Houpt’s plan estimated a $3,936 crown cost. Thus, the total cost of performing I.F.’s remaining dental work is either $7,212 or $7,779, in addition to the base cost, depending on whether I.F. chooses the bridge or the implant option.
¶5 C.E. argued that he owed no restitution to I.F. beyond the $9,560 base cost already incurred. He claimed that because the remaining procedures and costs were not yet performed and billed at the time of the hearing, they were not recoverable under the statutory definition of “restitution.” RCW 13.40.020(22).
¶6 At the restitution hearing, the trial court analyzed the definition of “restitution” to determine whether “[actual expenses incurred for medical treatment for physical injury to persons” means that expenses must be performed or billed before they can be considered “incurred.” Report of Proceedings (RP) at 17. Relying on Division One’s holding in State v. Goodrich, the trial court determined that the phrase “actual medical expenses incurred” requires a present obligation to pay for medical treatment. 47 Wn. App. 114, 117, 733 P.2d 1000 (1987). The trial court also determined that this obligation applies only to medical *724treatment already performed or billed at the time of the hearing.
¶7 The trial court further compared the language in RCW 13.40.020(22), which states that for property loss, restitution includes “easily ascertainable damages for injury to or loss of property,” with the language addressing medical expenses, which limits restitution to “[a]ctual expenses incurred for medical treatment for physical injury to persons.” RP at 17. The trial court concluded that I.F.’s unperformed or unbilled medical expenses were not “incurred” within the “restitution” definition under RCW 13.40.020(22) and, thus, C.E. had no obligation to pay for such expenses.
¶8 The State appeals.
ANALYSIS
¶9 The State contends that the trial court erred in determining that the phrase “actual expenses incurred for medical treatment” in RCW 13.40.020(22) includes only those expenses already performed or billed at the time of the hearing. The State asserts that it is immaterial whether I.F.’s medical procedures were performed and billed at the time of the hearing because he had already incurred the obligation to pay for them. The State supports its argument with the following facts: (1) I.F.’s teeth required corrective procedures, (2) Houpt had identified two methods by which to accomplish the necessary repairs, and (3) his medical expenses were neither questionable nor speculative because I.F.’s father testified about the specific costs for these procedures at the restitution hearing.
 ¶10 The imposition of restitution generally lies within the trial court’s discretion, and we will not disturb its decision absent an abuse of discretion. State v. Griffith, 164 Wn.2d 960, 965, 195 P.3d 506 (2008). A trial court abuses its discretion when it bases its decision on untenable or unreasonable grounds. State v. Cunningham, 96 Wn.2d 31, 34, 633 P.2d 886 (1981). To the extent that a court bases *725its ruling on an incorrect interpretation of the law, it bases it on untenable grounds. State v. Quismundo, 164 Wn.2d 499, 504, 192 P.3d 342 (2008).
¶11 Trial courts lack inherent power to order restitution. Griffith, 164 Wn.2d at 965; Goodrich, 47 Wn. App. at 115-16. Thus, “[w]hatever power the courts have to order restitution emanates from the Legislature.” Goodrich, 47 Wn. App. at 116. Accordingly, we must interpret the legislature’s intent in enacting RCW 13.40.020(22). To do so, we first look to the statute’s plain and ordinary meaning. State v. Bahl, 164 Wn.2d 739, 754, 193 P.3d 678 (2008). When the plain language is unambiguous, the legislative intent is apparent. State v. J.P., 149 Wn.2d 444, 450, 69 P.3d 318 (2003).3 When a statute does not provide a definition, we give its words their common meaning, which may be determined by referring to a dictionary. In re Pers. Restraint of Dalluge, 162 Wn.2d 814, 821 n.1, 177 P.3d 675 (2008).
¶12 Both parties rely on Goodrich, in which the victim sought $451.75 in restitution for past medical treatment and $1,963.00 for future treatment. 47 Wn. App. at 115. On appeal, the court rejected the State’s argument that a trial court could order restitution based on testimony of projected future medical expenses. Goodrich, 47 Wn. App. at 116.
¶13 The Goodrich court, instead, recognized that under former RCW 9.94A. 140(1) (1982),4 a trial court has the *726power to hold future restitution hearings to account for additional medical expenses incurred by a victim after the entry of the original restitution order. 47 Wn. App. at 116-17. The court noted that although “[p]roof of payment is unnecessary before restitution is ordered,” under the restitution statute “the victim must have an obligation to pay for the medical treatment necessitated by [the] injury.” Goodrich, 47 Wn. App. at 117. It remanded the matter to the trial court to determine whether there was “sufficient evidence to demonstrate that the victim is obligated to pay for the medical services which will be performed.” Goodrich, 47 Wn. App. at 117 (emphasis added).
 ¶14 Despite Goodrich's clear rejection of the State’s argument that “projected future medical expenses” are included in the restitution statute, the State here contends that in Goodrich, the use of the future tense, “which will be performed,” demonstrates that the court characterized future medical expenses as within the restitution statute if the victim provides sufficient evidence that the treatment is necessary. 47 Wn. App. at 116, 117. We do not read Goodrich so broadly. The court’s use of the phrase “which will be performed” cannot erase that the court clearly rejected that restitution can include “projected future medical expenses.” Goodrich, 47 Wn. App. at 116. Goodrich's holding is more properly summarized as “[a]n expense is ‘incurred’ when the victim becomes legally obligated to pay it, even though actual payment has not yet been made.” 13B Seth A. Fine & Douglas J. Ende, Washington Practice: Criminal Law § 3611, at 337 (2d ed. 1998).
f 15 This comports with the restitution statute’s plain language. First, the dictionary definition of “incur” supports that the victim be “legally obligated to pay” the medical expenses before he can receive restitution. 13B Fine & Ende, supra, § 3611, at 337. Webster’s defines “incur” as “become liable or subject to : bring down upon oneself.” Webster’s *727Third New International Dictionary 1146 (2002). Additionally, Black’s defines “incur” as “[t]o suffer or bring on oneself (a liability or expense).” Black’s Law Dictionary 782 (8th ed. 2004). Both definitions require action by the victim to shoulder the payment burden.
¶16 Second, as the trial court noted, although the portion of the restitution statute addressing property loss may include certain projected future expenses as “easily ascertainable damages for injury to or loss of property,” the language addressing medical expenses, which limits restitution to “[a]ctual expenses incurred for medical treatment for physical injury to persons,” is much narrower. RP at 17; RCW 13.40.020(22). The language of the damages provision, unlike the section addressing medical expenses, allows restitution based on repair estimates for work not yet performed. State v. Lohr, 130 Wn. App. 904, 910, 125 P.3d 977 (2005) (approving restitution based on “an estimate from an auto body company to repair” a damaged car), review denied, 158 Wn.2d 1013 (2006).
¶17 Third, the use of the phrase “actual expenses” also supports our conclusion that the trial court did not abuse its discretion in rejecting I.F.’s restitution claim. To be an “actual expense,” it should be “in existence,” “present,” or “current.” Webster’s, supra, at 22.
¶18 Here, I.F. has not “incurred” the contested medical expense because he has not acted to make himself legally liable for the expenses. Further, although the future costs may be “easily ascertainable,” they are not “actual” expenses. Consequently, the trial court did not abuse its discretion in denying I.F. restitution for future dental work.
¶19 We note, however, that the additional protections that were available to the victim in Goodrich are absent here. Whereas Goodrich was sentenced as an adult under chapter 9.94ARCW, as a juvenile, C.E. was ordered to pay restitution under chapter 13.40 RCW, which codifies the Juvenile Justice Act of 1977 (JJA). Goodrich, 47 Wn. App. at 116-17. The JJA is a separate and distinct statutory scheme from the adult sentencing scheme of the Sentencing Reform *728Act of 1981 (SRA), chapter 9.94ARCW. See State v. T.C., 99 Wn. App. 701, 706-07, 995 P.2d 98 (2000). Under chapter 9.94A RCW, the trial court retains jurisdiction over adult offenders for at least 10 years after the original proceeding, during which time the trial court may modify the amount, the terms, and the conditions of the restitution order. RCW 9.94A.750(4). The Goodrich court noted the 10-year modification provision “enables the court to order restitution for the ‘actual medical expenses incurred’ ” at a later time, within the 10-year window, thus eliminating the urgency to factor all medical expenses into a single award at the original restitution hearing. 47 Wn. App. at 117.
¶20 Under the JJA, however, there is no statutory authorization for victims to request modification of a restitution order. Thus, unlike the victim in Goodrich, I.F. has no opportunity to request additional restitution as he incurs additional expenses. Griffith, 164 Wn.2d at 965 (“A court’s authority to impose restitution is statutory.”); Goodrich, 47 Wn. App. at 115-16 (stating that courts lack the inherent power to order restitution); State v. Hefa, 73 Wn. App. 865, 866, 871 P.2d 1093 (1994) (recognizing that the “authority to order restitution is purely statutory”). We are mindful of the differing goals in the JJA and the SRA, but we nonetheless call on the legislature to consider whether it should remedy these contradictory and potentially unfair results.5
¶21 Affirmed.
Armstrong, J., concurs.

 C.E. pleaded guilty to second degree assault.


 RCW 13.40.020(22) states:
“Restitution” means financial reimbursement by the offender to the victim, and shall be limited to easily ascertainable damages for injury to or loss of property, actual expenses incurred for medical treatment for physical injury to persons, lost wages resulting from physical injury, and costs of the victim’s counseling reasonably related to the offense.


 Additionally, courts construe juvenile restitution provisions liberally to achieve their purpose, which is to compensate victims and to hold juveniles accountable for their actions. State v. Donahoe, 105 Wn. App. 97, 100,18 P.3d 618 (2001). Providing for the payment of restitution in juvenile cases promotes the fundamental goals of the Juvenile Justice Act of 1977, chapter 13.40 RCW. State v. Landrum, 66 Wn. App. 791, 797, 832 P.2d 1359 (1992).


 RCW 9.94A.750(4) (recodified in 2001 and formerly RCW 9.94A.140), states, in relevant part:
For the purposes of this section, the offender shall remain under the court’s jurisdiction for a term of ten years following the offender’s release from total confinement or ten years subsequent to the entry of the judgment and sentence, whichever period is longer.... The portion of the sentence concerning restitution may be modified as to amount, terms and conditions during either the initial ten-year period or subsequent ten-year period if the criminal *726judgment is extended, regardless of the expiration of the offender’s term of community supervision and regardless of the statutory maximum sentence for the crime.


 The detailed dissent in this case highlights the problems caused by the current statutory scheme and the financial burdens it places on I.F. and other similarly-situated victims.